UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1051


SEAN MILLER,

                    Plaintiff - Appellant,

             v.

PRINCE GEORGE’S COUNTY GOVERNMENT,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-01521-PJM)


Submitted: August 30, 2019                                        Decided: October 2, 2019


Before RICHARDSON and RUSHING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel D. Johnson, LAW OFFICE OF NATHANIEL D. JOHNSON, Waldorf,
Maryland, for Appellant. Rhonda L. Weaver, County Attorney, Andrew Murray, Deputy
County Attorney, Tonia Y. Belton-Gofreed, Associate County Attorney, PRINCE
GEORGE’S COUNTY OFFICE OF LAW, Largo, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Miller appeals the district court’s order denying his motion to strike and

granting Appellee’s motion for summary judgment on Miller’s claims for racial

discrimination and retaliation under Title VI of the Civil Rights of 1964 (“Title VI”), 42

U.S.C. §§ 2000d to 2000d-7 (2012), and Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019). We affirm.

       We review the district court’s discovery and evidentiary rulings for abuse of

discretion, and such rulings are subject to harmless error review. Bresler v. Wilmington

Tr. Co., 855 F.3d 178, 189 (4th Cir. 2017); see Fed. R. Civ. P. 61. Moreover, “[w]e review

a district court’s decision to grant summary judgment de novo, applying the same legal

standards as the district court, and viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.” Carter v. Fleming, 879 F.3d 132, 139

(4th Cir. 2018) (internal quotation marks omitted). Summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he pertinent inquiry

is whether there are any genuine factual issues that properly can be resolved only by a

finder of fact because they may reasonably be resolved in favor of either party.” Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018) (internal quotation

marks omitted).

       Title VI forbids discrimination on the ground of race, color, or national origin

“under any program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d.

Title VI authorizes a private cause of action only for intentional discrimination based on

                                             2
race, color, or national origin. See Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 70

(1992)).

       Title VII forbids (i) employment practices that discriminate against an
       employee on the basis of race, color, religion, sex, or national origin and (ii)
       retaliation against an employee for opposing adverse actions that she
       reasonably suspects to be unlawful under Title VII. We refer to the former
       as the anti-discrimination provision and the latter as the anti-retaliation
       provision.

Strothers v. City of Laurel, 895 F.3d 317, 326-27 (4th Cir. 2018) (citations omitted).

       A plaintiff asserting claims for discriminatory treatment and retaliation “may avoid

summary judgment by proceeding under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 [] (1973).”                 Haynes v. Waste

Connections, Inc., 922 F.3d 219, 223 (4th Cir. 2019). “[T]he elements of a prima facie

case of discrimination under Title VII are: (1) membership in a protected class; (2)

satisfactory job performance; (3) adverse employment action; and (4) different treatment

from similarly situated employees outside the protected class.” Coleman v. Md. Court of

Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff’d, 566 U.S. 30 (2012). “A prima facie case

of retaliation requires proof that: (1) the plaintiff engaged in protected activity, (2) [he]

suffered an adverse employment action, and (3) there was a causal connection between the

protected activity and the adverse action.” Ray v. Int’l Paper Co., 909 F.3d 661, 669 (4th

Cir. 2018). If the plaintiff establishes a prima facie case of discrimination or retaliation,

then the burden of production shifts to the employer to articulate a legitimate,

nondiscriminatory or nonretaliatory justification for its action. Haynes, 922 F.3d at 223.

If the employer satisfies this burden, then the plaintiff must prove by a preponderance of


                                              3
the evidence that the employer’s purportedly neutral reasons were a pretext for

discrimination or retaliation. Id. Moreover,

       [t]o establish a prima facie case of discriminatory denial of training, a
       plaintiff must show that: (1) the plaintiff is a member of a protected class; (2)
       the defendant provided training to its employees; (3) the plaintiff was eligible
       for the training; and (4) the plaintiff was not provided training under
       circumstances giving rise to an inference of discrimination

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649-50 (4th Cir. 2002).

       The district court concluded that Miller did not establish a prima facie case of

discrimination or retaliation. We agree. Therefore, the district court properly denied relief

on those claims. In addition, we conclude that the district court did not abuse its discretion

in denying Miller’s motion to strike.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               4